In the United States Court of Federal Claims
                                   No. 17-340C
                              (Filed March 13, 2017)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
FCI FEDERAL, INC.,                *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                      ORDER

       Pursuant to Rule 40.2(a)(4) of the Rules of the United States Court of Federal
Claims, the Court has determined that the above-captioned case is not directly
related to the earlier filed case, FCI Federal v. United States, 15-430C, which was
assigned to the undersigned. The earlier filed case concerned a decision to override
a Competition in Contracting Act stay, and became moot nearly two years ago ---
prior to any substantive involvement by the Court --- due to the imposition of a stop-
work order. A protest of an award is an entirely different matter. Compare
Supreme Foodservice GmbH v. United States, 109 Fed. Cl. 369 (2013) (override case)
with Supreme Foodservice GmbH v. United States, 112 Fed. Cl. 402 (2013) (protest
of award). Accordingly, the Clerk is directed to randomly reassign this case.

IT IS SO ORDERED.


                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Judge